Case: 12-139     Document: 5     Page: 1        Filed: 09/26/2012




          NOTE: This order is nonprecedential.

  mlntteb ~tate5 ~ourt of ~peaI5
       for tbe jfeberaI ~trcutt

                IN RE FUSION-10, INC.,
                       Petitioner.


               Miscellaneous Docket No. 139


 On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in case no.
           11-CV-0391, Judge Rodney Gilstrap.


                        ORDER
    Fusion-io, Inc. submits a petition for a writ of man-
damus to direct the United States District Court for the
Eastern District of Texas to grant its motion to transfer a
severed portion of the action to the United States District
Court for the District of Utah.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   Solid State Storage Systems, Inc.       IS   directed to re-
spond no later than October 4, 2012.
Case: 12-139        Document: 5   Page: 2   Filed: 09/26/2012




IN RE FUSION-IO, INC.                                          2

                                    FOR THE COURT


     SEP 26 2012                    lsi Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Scott F. Partridge, Esq.
    Christopher James Mierzejewski, Esq.
    David Sochia, Esq.
    U.S. District Court, E.D. Tex., Clerk
s8

                                                       FILED
                                              U.s. COURT OF APPeALS FOR
                                                 THE FEDERAL CIRCUIT

                                                   SEP 26 l012
                                                      JAN HORBAlY
                                                          CLERK